Case 2:18-cv-00174-RWS-RSP Document 19 Filed 11/14/18 Page 1 of 1 PageID #: 75



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION
    ECEIPT LLC,                                     §
                                                    §
            Plaintiff,                              §
                                                    §            No. 2:18-CV-00174-RWS-RSP
    v.                                              §
                                                    §
    ACADEMY, LTD.                                   §
                                                    §
            Defendant.                              §
.
                                                ORDER

            Before the Court is Stipulated Motion for Dismissal With Prejudice of all claims and

    counterclaims asserted by and between Plaintiff eCeipt, LLC and Defendant Academy, Ltd.

    After consideration, the Court is of the opinion that this Motion should be GRANTED. It is

    therefore ORDERED that all claims and counterclaims asserted in this suit by and between

    Plaintiff eCeipt, LLC and Defendant Academy, Ltd. are hereby dismissed with prejudice. It

    is further ORDERED that all attorneys' fees and costs are to be borne by the party that incurred

    them.
            SIGNED this 3rd day of January, 2012.
            SIGNED this 14th day of November, 2018.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
